IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-68,344-01 & WR-68,344-02


EX PARTE BENJAMIN PERRY




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NUMBERS 2003-CR-9679-W1 & 2003-CR-9680-W1 
IN THE 187TH JUDICIAL DISTRICT COURT
BEXAR COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court these applications for writs of habeas
corpus.  Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded
nolo contendere and was convicted of aggravated assault with a deadly weapon and aggravated
robbery and sentenced to eight years' imprisonment on each cause.  The Fourth Court of
Appeals affirmed his convictions.  Perry v. State, Nos. 04-05-00506-CR and 04-05-00507-CR (Tex. App.-San Antonio, delivered September 13, 2006).
	Applicant alleges his counsel was ineffective for failing to investigate and failing to
present mitigating witnesses and evidence.  The trial court recommended granting relief.
	After a review of the record, we find that the trial court's conclusions of law are not
supported by the record and that Applicant's claims of ineffective assistance of counsel are
without merit.  Therefore, we deny relief.

DELIVERED: OCTOBER 31, 2007
DO NOT PUBLISH